      Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 1 of 10




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF IOWA
                                      EASTERN DIVISION

   JENNIFER CANO, Individually and as the             Case No. 3:20-cv-94
   Administrator of the ESTATE OF PEDRO
   CANO RODRIGUEZ, KIMBERLY CANO,
   Individually, and PETER JUNIOR CANO,               PLAINTIFFS’ RESISTANCE TO
   Individually,                                      DEFENDANTS’ MOTION TO STAY

        Plaintiffs,

                vs.

   TYSON FOODS, INC.; TYSON FRESH
   MEATS, INC.; JOHN H. TYSON;
   SAMUEL DEAN BANKS; NOEL WHITE;
   TOM BROWER; ELIZABETH CROSTON;
   STEPHEN R. STOUFFER; BRENT R.
   MCELROY; ED MCATEE; SCOTT
   LITTLE; DOUG WHITE; LAURIE
   GARCIA; and AMANDA BROWN,

        Defendants.


       Plaintiffs, Jennifer Cano, Individually and as the Administrator of the Estate of Pedro Cano

Rodriguez; Kimberly Cano, Individually; and Peter Junior Cano, Individually, for their Resistance

to Defendants’ Motion to Stay filed on February 26, 2021, state:

                                       INTRODUCTION

       The Defendants’ Motion to Stay primarily rests on a suggestion that in the interest of

judicial economy it is sensible to await the Eighth Circuit’s decision in the Buljic and Fernandez

matters addressing the orders of remand entered in those matters. The appeal in those matters was

just recently filed. It could reasonably be 6 to 12 months before a decision is issued by the Eighth

Circuit in those matters.
      Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 2 of 10




       In an effort by Plaintiffs in the instant matter to avoid waiting on an appeal decision in the

Buljic and Fernandez matters, only to then potentially face an appeal after that in the instant matter,

Plaintiffs wrote to Defendants proposing an agreement to avoid that potential. A copy of that

correspondence, dated March 4, 2021, is attached hereto as Exhibit 1. Defendants did not agree to

that proposal. A copy of Defendants’ response, dated March 8, 2021, is attached hereto as Exhibit

2.

       The concern raised by the Plaintiffs in Exhibit 1 is clearly valid. If Defendants contemplate

they may appeal an adverse remand decision in the instant matter, then the interests of time augers

in favor of this Court ruling on Plaintiffs’ Motion to Remand. This lawsuit was filed in state court

on September 23, 2020. It was removed by Defendants to this Court on November 19, 2020.

Defendants’ procedural maneuverings have thus far stymied this case so that no progress has been

made on it in the almost six months since Plaintiffs filed their action in state court.

                                           ARGUMENT

       The U.S. Supreme Court case that is frequently cited for the criteria for a district court to

examine in considering a stay while awaiting a potentially controlling appeal decision is Landis v.

N. Am. Co., 299 U.S. 248 (1936). District court decisions cited by Defendants in their Brief in

Support of Motion to Stay includes citations to that U.S. Supreme Court opinion. Defendants’

Motion to Stay ignores the totality of what the U.S. Supreme Court cited as stay criteria in Landis.

The operative language in Landis provides as follows:

       [T]he power to stay proceedings is incidental to the power inherent in every court
       to control the disposition of the causes on its docket with economy of time and
       effort for itself, for counsel, and for litigants. How this can best be done calls for
       the exercise of judgment, which must weigh competing interests and maintain an
       even balance… True, the suppliant for a stay must make out a clear case of
       hardship or inequity in being required to go forward, if there is even a fair
       possibility that the stay for which he prays will work damage to someone else. Only



                                                  2
      Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 3 of 10




          in rare circumstances will a litigant in one cause be compelled to stand aside while
          a litigant in another settles the rule of law that will define the rights of both.

          299 U.S. 248 at 254-55 (internal citations omitted; emphasis added).

          This Court has also more recently summarized the competing interests involved in deciding

whether to grant a stay – and has noted that prejudice and hardship to the parties must be weighed

against     judicial   economy.    See    Struthers       v.   Ocwen   Loan   Servicing,   LLC,   No.

413CV00189SMRCFB, 2013 WL 12308089, at *2 (S.D. Iowa Nov. 12, 2013) (not reported) (“A

federal court is not automatically required to stay when an MDL motion to transfer or consolidate

is pending. Manual for Complex Litigation (Fourth) § 20.131. However, district courts have the

inherent power as a trial court to stay proceedings in order to control dockets, conserve judicial

resources, and ‘ensure that each matter is handled with economy of time and effort for [the courts],

for counsel, and for litigants.’” U.S. v. Minnkota Power Co-op., Inc., 831 F. Supp. 2d 1109, 1118

(D.N.D. 2011) (quoting Landis v. N. Am. Co., 299 U.S. 248, 254 (1936)) (internal quotation

marks omitted). A court must weigh competing interests in order to maintain an even balance

when exercising this power. Toppins v. 3M Co., 2006 WL 12993, at *1 (E.D. Mo. Jan. 3, 2006).

(“[I]n considering a motion for stay, a district court should consider both the interest of judicial

economy and the potential prejudice or hardship to the parties.”); see Krakowski v. Am. Airlines,

Inc., 927 F. Supp. 2d 769, 774 (E.D. Mo. 2013) (citing Toppins, 2006 WL 12993, at *1); see

also Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1360–62 (C.D. Cal. 1997).

          The Court in Landis actually expressed a general hostility towards staying proceedings and

noted that it is only in the exceptional case where a stay in one case is warranted by an appeal

pending in another case. In fact, Landis arose out of a matter where the district court granted a

stay, which was reversed by the U.S. Supreme Court with the remand back to the district court to

re-examine stay in light of the criteria laid out by the Court in Landis. 299 U.S. at 259.

                                                      3
      Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 4 of 10




       Defendants’ focus almost exclusively on the element of economy of effort as if that

singular factor compels a stay here. However, every other factor cited by the Court in Landis

augers against a stay. Economy of time does not support a stay, as evidenced by Defendants’ email

attached hereto as Exhibit 2. There remains an apparent possibility that Plaintiffs, in the instant

action, will be subject to an appeal by Defendants even after the Eighth Circuit rules in the Buljic

and Fernandez matters. That appeal could easily add another year or more to the duration of this

case, demonstrating the opposite of an “economy of time.”

       Additionally, as this Court weighs the competing interests as Landis requires, Plaintiffs ask

the District Court to be mindful again that Defendants’ procedural actions have precluded any

progress in this case for nearly 6 months already, with a significant likelihood that it will be another

6 to 12 months before the parties have the decision of the Eighth Circuit in the Buljic and

Fernandez matters. This is the most serious matter possible for Plaintiffs, involving the death of

their beloved father as a result of the conduct of Defendants. Plaintiffs are entitled to have their

case move toward a just resolution, and not languish in a procedural standstill engineered by

Defendants. Cf. Sec. & Exch. Comm'n v. First Am. Bank & Tr. Co., 481 F.2d 673, 676 n. 3 (8th

Cir. 1973) (“Nevertheless, we recognize that justice delayed is justice denied. It is for this reason

we have reminded the trial court of its power to fashion adequate relief in this case, if it is still

necessary rather than continue with hearings and appeals in other courts.”).

       Plaintiffs and Defendants have previously agreed to stay all other proceedings in this matter

aside from awaiting the ruling on remand and the Court entered an Order staying all other

proceedings. See, docket No. 11 entered December 23, 2020. As a result of all of that, the weight

of economy of effort is strongly outweighed by every other factor cited by the Court in Landis.




                                                   4
      Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 5 of 10




                                            CONCLUSION

       For the reasons cited above, Plaintiffs respectfully request that this Court deny Defendants’

Motion to Stay filed February 26, 2021.



                                                     /s/ Matthew L. Preston
                                             Matthew L. Preston, AT0006314
                                             Ann C. Gronlund, AT0010933
                                             Brad J. Brady, AT0001138
                                             BRADY PRESTON GRONLUND PC
                                             2735 First Avenue S.E.
                                             Cedar Rapids, IA 52402
                                             Phone: 319/866-9277
                                             Fax: 319/866-9280
                                             MPreston@BPGlegal.com
                                             AGronlund@BPGlegal.com

                                             ATTORNEYS FOR PLAINTIFFS




                                                 5
      Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 6 of 10




                               CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2021, I electronically filed the foregoing document with
the Clerk of Court using the ECF system, which will send notification of such filing to the
following attorney of record:

        Kevin J. Driscoll                            Christopher S. Coleman
        Tamara K. Hackmann                           (pro hac vice forthcoming)
        Finley Law Firm, PC                          Perkins Coie LLP
        699 Walnut Street                            2901 North Central Avenue
        Suite 1700                                   Suite 2000
        Des Moines, Iowa50309                        Phoenix, Arizona 85012
        kdriscoll@finleylaw.com                      CColeman@perkinscoie.com
        thackmann@finleylaw.com
                                                     Mary Gaston
                                                     (pro hac vice forthcoming)
                                                     Perkins Coie LLP
                                                     1201 Third Avenue, Suite 4900
                                                     Seattle, Washington 98101-3099
                                                     MGaston@perkinscoie.com




                                                    /s/ Carol Mann
                                                    Carol Mann, Administrative Assistant




                                               6
          Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 7 of 10




BRAD J. BRADY                                                                                   2735 1st Avenue SE
MATTHEW L. PRESTON                                                                           Cedar Rapids, IA 52402
ANN C. GRONLUND                                                                               Office (319) 866-9277
CARA L. ROBERTS                                                                                 Fax (319) 866-9280
DAVID T. MEYERS                                                                              Writer’s Contact Info.
                                                                                          MPreston@BPGLegal.com
www.BPGLegal.com                                                                          Direct Dial (319) 200-8811
                                               March 4, 2021


    Mr. Kevin J. Driscoll
    Finley Law Firm
    699 Walnut Street
    Suite 1700
    Des Moines, IA 50309

           Re:       Cano v. Tyson Foods, et al
                     Case No. 3:20-cv-94

    Dear Kevin:

            I wanted to follow up on the telephone conversation we had this afternoon regarding
    Plaintiffs’ position on Defendants’ Motion to Stay which was filed on February 26, 2021. The
    reason for our lack of consent so far is that we do not want to agree to put our matter on hold while
    awaiting the decision from the Eighth Circuit in the Buljic and Fernandez unless we have an
    understanding that the Defendants agree to be bound by a decision of the Eighth Circuit that
    upholds Judge Reade’s Remand Order.

            What we wish to avoid is to wait for a ruling from the Eighth Circuit in the above-
    referenced matters, only to then have the Defendants in our matter indicate even if there is an
    affirmance that there are sufficient differences between our matter and the Buljic and Fernandez
    decisions, that Defendants will require the District Court in our matter to rule on our remand and
    reserve the right to appeal that decision. If Defendants wish to retain that option, that would
    reinforce why we would continue to seek a ruling on our pending remand motion.

            In light of the above, we will consent to Defendants’ pending Motion to Stay, if Defendants
    will agree that they are bound by an affirmance from the Eighth Circuit of Judge Reade’s Remand
    Order, and will consent to the District Court in our matter similarly granting remand, upon such
    an affirmance.

             With our deadline to resist the Motion to Stay being March 8, we would appreciate hearing
    back as soon as possible. I believe rather than us seeking an extension of that March 8 deadline,
    it will be our plan to file a resistance by that date if needed. Therefore, if you are able to get back
    to us before then, we would greatly appreciate it as it will eliminate the need for us to file a
    resistance, if we reach the above offered agreement. Thank you very much.




                                                   Exhibit 1
                                                  Page 1 of 2
       Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 8 of 10



                        BRADY PRESTON GRONLUND PC
Mr. Kevin J. Driscoll
March 4, 2021
Page 2 of 2

                                       Sincerely,

                                       BRADY PRESTON GRONLUND PC




                                       MATTHEW L. PRESTON


MLP:cam

cc:     Christopher S. Coleman (via email - CColeman@perkinscoie.com )
        Mary Gaston (via email - MGaston@perkinscoie.com)




                                        Exhibit 1
                                       Page 2 of 2
        Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 9 of 10


From:           Kevin Driscoll
To:             Matt L. Preston
Cc:             CColeman@perkinscoie.com; MGaston@perkinscoie.com; Brad J. Brady; Ann C. Gronlund; Carol A. Mann; Peggy
                L. Patters; Gaston, Mary Z. (Perkins Coie); Coleman, Chris (Perkins Coie); Tammy Hackmann; Andrew Patton
Subject:        RE: Cano v. Tyson - MLP ltr re Motion to Stay attached
Date:           Monday, March 8, 2021 7:46:31 AM



Matt,

We appreciate your proposal. As we noted in our motion, we believe the Eight Circuit’s
forthcoming decision will likely provide highly relevant guidance for the court’s
consideration of the need for remand. That said, it’s not clear to us that the parties have
the ability to agree to “be bound” by that decision before it has been issued, nor would it
be appropriate to do so, as it will ultimately be up to the district court to determine the
impact of the ruling on this case after it is issued by the Eighth Circuit. It is for that very
reason that we believe the case should be stayed pending the issuance of the ruling.
 Please let me know if we can come to an agreement on this matter. Best regards,


                             Kevin J. Driscoll
                             Finley Law Firm, P.C.
                             699 Walnut Street, Suite 1700
                             Des Moines, IA 50309
                             P: 515.288.0145
                             Direct: 515.323.6648 | Bio
                             kdriscoll@finleylaw.com
                             www.finleylaw.com




From: Matt L. Preston <MPreston@bpglegal.com>
Sent: Thursday, March 4, 2021 4:48 PM
To: Kevin Driscoll <kdriscoll@finleylaw.com>
Cc: CColeman@perkinscoie.com; MGaston@perkinscoie.com; Brad J. Brady
<BBrady@bpglegal.com>; Ann C. Gronlund <AGronlund@bpglegal.com>; Carol A. Mann
<CMann@bpglegal.com>; Peggy L. Patters <PPatters@bpglegal.com>
Subject: Cano v. Tyson - MLP ltr re Motion to Stay attached


External Email: Use caution when opening attachments from unknown senders.

Kevin, please see my attached letter which outlines Plaintiffs' position on Defendants' Motion
to Stay. Thanks.
Matthew L. Preston
BRADY PRESTON GRONLUND PC
2735 First Ave SE
Cedar Rapids, Iowa 52402


                                                     Exhibit 2
                                                    Page 1 of 2
    Case 3:20-cv-00094-JAJ-HCA Document 21 Filed 03/08/21 Page 10 of 10


Direct Dial: 319/200-8811
Office: 319/866-9277
Fax: 319/866-9280
E-Mail: MPreston@BPGLegal.com
www.BPGLegal.com



Confidentiality Notice: This E-mail (including any attachments) is covered by the Electronic
Communications Privacy Act, 18 U.S.C.§§2510, et. Seq. is confidential and may be legally
privileged. If you are not the intended recipient, you are hereby notified that any retention,
dissemination, distribution, or copying of this communication is strictly prohibited. Please
reply to the sender that you have received the message in error, then delete it. Thank you.

IRS Circular 230 Disclosure: Although this written communication (including attachments)
may address certain tax issues, it is not intended to constitute a reliance opinion as described
in IRS Circular 230 and, therefore, it cannot be relied upon by itself to avoid any tax penalties.




This email has been scanned for spam and viruses by Proofpoint Essentials. Click here to
report this email as spam.




                                             Exhibit 2
                                            Page 2 of 2
